                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

KENNETH HERETICK,

             Plaintiff,

v.                                                               3:18-cv-822-J-39PDB

EXACTIS, LLC,

             Defendant.



                                        Order

      The plaintiff moved to compel discovery and stay the case pending a ruling on
the motion, explaining he cannot proceed without discovery. Docs. 22, 24. The Court
granted the motion to compel, directed the defendant to respond to the discovery
requests, and conducted a hearing to allow the defendant to show cause why expenses
should not be awarded against it for failure to respond to the discovery requests. Docs.
25, 26. At the hearing, counsel for the defendant explained she will remain counsel
for the defendant and the defendant has responded to the discovery requests. Based
on discussions with counsel for both sides and a review of the case:

      (1)    By January 28, 2020, the defendant’s counsel must provide the
             plaintiff’s counsel at least three dates for depositions to take place
             in January or February.

      (2)    The mediation deadline is April 15, 2020.

      (3)    By March 1, 2020, the parties must either (1) file a notice stating
             that Steven Jaffe, Esquire, is admitted to practice in this Court
             and will remain as the mediator or (2) file a notice identifying
             another mediator from the approved list for the Middle District of
             Florida, linked here.

      (4)    The motion to stay, Doc. 24, is granted to the extent all other
             remaining deadlines in the case management and scheduling
              order, Docs. 16, 21, are extended by six months. An amended case
              management and scheduling order will be entered.

       (5)    The defendant must pay the plaintiff’s reasonable expenses
              incurred in moving to compel. 1 Counsel must confer in good faith
              to agree on an amount. If counsel cannot agree on an amount,
              they should call Angela Loeschen at (904) 549-1952 to schedule a
              telephone hearing on the issue. Doc. 26 at 2. Counsel may also use
              the telephone-hearing option to resolve other discovery disputes
              in lieu of written motion practice.

       (6)    By February 10, 2020, the plaintiff must provide information
              about the parties’ citizenship. 2




       1If a court grants a motion to compel, it “must, after giving an opportunity to be
heard, require the party … whose conduct necessitated the motion, the party or attorney
advising that conduct, or both to pay the movant’s reasonable expenses incurred in
making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). “But the court
must not order this payment if: (i) the movant filed the motion before attempting in good
faith to obtain the disclosure or discovery without court action; (ii) the opposing party’s
nondisclosure, response, or objection was substantially justified; or (iii) other
circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i−iii). As
conceded by the defendant, none of these circumstances are present here.
       2The  plaintiff contends the Court has subject-matter jurisdiction under the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2). Doc. 1 ¶ 12. The plaintiff alleges
he is a resident of Pinellas County, Florida, and the defendant is a “United States
Corporation” with a principal place of business in Palm Coast, Florida. Doc. 1 ¶¶ 14, 15.
In the caption, the plaintiff identifies the defendant as “Exactis, LLC, a Florida limited
liability company.” Doc. 1 at 1.
        Under CAFA, a court has original jurisdiction of a civil action in which the matter
in controversy exceeds $5,000,000 and “any member of a class of plaintiffs is a citizen of
a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A); see Lowery v. Alabama
Power Co., 483 F.3d 1184, 1193 n.24 (11th Cir. 2007) (explaining CAFA has a “minimal
diversity” requirement between one plaintiff and any defendant). A plaintiff alleging
diversity jurisdiction has the burden of proving diversity. King v. Cessna Aircraft Co.,
505 F.3d 1160, 1171 (11th Cir. 2007). For a natural person, citizenship, not residency
alone, must be alleged. Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994).
Citizenship requires residency and an intent to remain there indefinitely. Travaglio v.
Amer. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013). A limited liability company is a
citizen of any state of which a member of the company is a citizen. Rolling Greens MHP,
L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).
                                            2
       (7)    By February 14, 2020, the plaintiff must file a brief addressing
              whether the named plaintiff has standing to bring this action. 3


       Ordered in Jacksonville, Florida, on January 27, 2020.




       3A court must “inquire into subject matter jurisdiction sua sponte whenever it may
be lacking.” Univ. of South Ala. V. Amer. Tobacco, Co., 168 F.3d 405, 410 (11th Cir. 1999).
        Standing is a threshold jurisdictional question that must be addressed sua sponte
if not raised by the parties and before and independent of the merits of a claim. Jones v.
Comm’r Ga. Dep’t of Corrs., 811 F.3d 1288, 1295 (11th Cir. 2016). A plaintiff “must have
(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). A plaintiff must “clearly allege facts
demonstrating each element.” Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083
(11th Cir. 2019). Standing must be established between the named plaintiff and a
defendant. Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987).
        To be an injury in fact, an injury must be an “invasion of a legally protected
interest that is concrete and particularized and actual or imminent, not conjectural or
hypothetical.” Spokeo, 136 S. Ct. at 1548 (internal quotation marks omitted). “[T]he focus
is on the qualitative nature,” not the size, of the injury. Salcedo v. Hanna, 936 F.3d 1162,
1173 (11th Cir. 2019); see also In re Brinker Data Incident Litigation, No. 3:18-cv-686-J-
32MCR, 2019 WL 3502993, (M.D. Fla. Aug. 1, 2019) (unpublished) (finding in a data-
breach case regarding customer information stolen from restaurants that (1) some
customers had suffered injury in fact when they had unauthorized charges on their credit
cards that caused them to replace cards and lose ability to accrue cash back, and (2) other
customers had not suffered injury in fact where future injury of harm was too speculative,
actions like setting up free credit-monitoring services were insufficient, and the plaintiffs’
“information, if even compromised, ha[d] not been misused”). Whether an injury is “fairly
traceable” to the defendant’s conduct “requires less than a showing of ‘proximate cause.’”
Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012). In cases involving data
breach and identity theft, “the pleadings must include allegations of a nexus between the
two instances beyond allegations of time and sequence.” Id.
       The plaintiff explains a security researcher discovered an alleged breach when
looking for databases visible on publicly accessible servers. Doc. 1 ¶ 28. He states he has
incurred costs in buying credit monitoring services. Doc. 1 ¶ 39. He does not clearly allege
his information was ever used as a result of the alleged breach. See generally Doc. 1 &
Doc. 1 ¶ 10.
                                              3
c:   Counsel of Record




                         4
